 

 

 

 

Case 1:18-cr-00799-KMW Document 135 Filed @eé2sAlS; Rage T of 5”

 

 

 

 

 

 

4
DOCUMENT
. ELECTRONICALLY FILED |
UNITED STATES DISTRICT COURT DOCH:
SOUTHERN DISTRICT OF NEW YORK ; DATE FILED. mI 623 20

 

 

UNITED STATES OF AMERICA, a
CONSENT TO PROCEED BEFORE
A UNITED STATES MAGISTRATE
JUDGE ON A FELONY PLEA ALLOCUTION

3 47- CR __799 (KMW)

~ against -

Ziyu Wang
Before:
U.S.M. J. Gabriel W. Gorenstein
Defendant.

 

x

The undersigned defendant, advised by his or her undersigned attorney, consents to a
United States Magistrate Judge presiding over the proceedings required by Rule 11, Fed, R. Crim. P.,
for me to enter a plea of guilty in my case, or to change my plea, if one has been previously made, from
not guilty to guilty. I understand that if my plea is accepted, my sentencing will take place before the
United States District Judge who is assigned, or who is to be assigned, to my case.

I understand that I have the absolute right to insist that all Rule 11 proceedings be
conducted before an Article I Judge, and hereby represent and confirm to the Magistrate Judge that
no threats or promises, or other improper inducements, have been made to cause me to consent to this
procedure, and that I do so voluntarily. |

IN WITNESS WHEREOF we have executed this consent this 234 :

day of August , 2019 at New York ; New York.

x ZI Ye Wen 4 x A-iuAr—

a

Defendant Attorney for Defendant

Accepted by: Situ y

/, United Statey Mag ¥ Magistrate Judge
Gabriel W. Gorenstein
Case 1:18-cr-00799-KMW Document 135 Filed 08/23/19 Page 2 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
-y- 18 Cr. 799 (KMW)
ZIYU WANG,

Defendant

I, Ziyu Wang, the above-named defendant, having been advised of my right to have my
guilty plea heard by a United States District Judge, hereby consent to having my guilty plea heard
by a United States Magistrate Judge.

Zr Yn Wong
Defendant

: Co Grice ye Mtl al tbe

Witness

Ar

Counsel for Defendant

 

 

 

Date: New York, New York
August 23, 2019
Case 1:18-cr-00799-KMW Document 135 Filed 08/23/19 Page 3 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
-V- 18 Cr. 799 (KMW)
ZIYU WANG,

Defendant

I, Ziya Wang, the above-named defendant, having been advised of my right to have my
guilty plea heard by a United States District Judge, hereby consent to having my guilty plea heard

by a United States Magistrate Judge.

 

 

\
ZI Yu Wang
. Defendant -
koe} ey “ ee STS = a
Le fF ef ee ” a? Earner 0 _
Witness

hor—

. Counsel for Defendant

Date: New York, New York
August 23, 2019
Case 1:18-cr-00799-KMW Document 135 Filed 08/23/19 Page 4 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE

UNITED STATES OF AMERICA
-y- 18 Cr. 799 (KMW)

ZIYU WANG,

Defendant

1, Ziyu Wang, the above-named defendant, having been advised of my right to have my
guilty plea heard by a United States District Judge, hereby consent to having my guilty plea heard
by a United States Magistrate Judge.

\
21 yn_Wary
Defendant

Witness

Aa—

Counsel for Defendant

 

 

Date: New York, New York
August 23, 2019
 

Case 1:18-cr-00799-KMW Document 135 Filed 08/23/19 Page 5of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
-V- 18 Cr. 799 (KMW)
ZIYU WANG,

Defendant

I, Ziyu Wang, the above-named defendant, having been advised of my right to have my
cuilty plea heard by a United States District Judge, hereby consent to having my guilty plea heard

by a United States Magistrate Judge.

1
Zr Ju wany
Defendant

: qo
Ur eee. Ce
SO a
Witness

Counsel for Defendant

 

Date: New York, New York
August 23, 2019
